Order entered June 18, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00386-CV

                             IN RE HAMP WILLIAMS TRUST

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-08491

                                           ORDER

       The reporter’s record in this accelerated appeal is past due. By postcard dated May 2,

2018, we notified Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court,

that the reporter’s record was overdue and directed her to file the reporter’s record within ten

days. By order dated May 24, 2018, we again notified Ms. Dobbins the reporter’s record was

overdue and ordered her to, within ten days, file either (1) the reporter’s record; (2) written

verification no hearings were recorded; or (3) written verification that appellant had not

requested the reporter’s record. On June 4, 208 appellant filed a letter informing the Court that

appellant has not been able to reach Ms. Dobbins, either by telephone or by email, to determine

the costs of the record. To date, Ms. Dobbins has failed to comply with the Court’s May 24,

2018 order.

       Accordingly, we ORDER Vielica Dobbins to file, within THREE DAYS of the date of

this order, written verification that she has contacted appellant regarding the cost of the
reporter’s record. We also order Vielica Dobbins to file, within SEVEN DAYS of the date of

this order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or

(3) written verification that appellant has not paid for or made arrangements to pay for the

reporter’s record. We notify appellant that if we receive verification it has not paid for or made

arrangements to pay for the reporter’s record, we will order the appeal submitted without the

reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Dobbins that failure to comply with this order WILL result

in the Court taking such action as is necessary to have Ms. Dobbins comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Dale Tillery
        Presiding Judge
        134th Judicial District Court

        Vielica Dobbins
        Official Court Reporter
        134th Judicial District Court

        All parties




                                                         /s/     CAROLYN WRIGHT
                                                                 CHIEF JUSTICE